Citation Nr: 1033399	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-23 589	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disability with 
urinary incontinence. 

2.  Entitlement to service connection for a psychiatric 
disability manifested by depression, to include as secondary to a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from May 30, 1974, to 
June 20, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Togus, Maine 
RO, which denied the Veteran's claims of entitlement to service 
connection for a back disorder with urinary incontinence and 
service connection for depression.  The Veteran testified at a 
hearing before a Decision Review Officer (DRO) in June 2007.  A 
transcript of that hearing has been associated with the claims 
folder.  

In August 2009, the Board remanded the case for further 
evidentiary development.  Following the requested development, 
including a VA examination, a supplemental statement of the case 
(SSOC) was issued in July 2010.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDINGS OF FACT

1.  The Veteran's back disability and any associated urinary 
incontinence are not attributable to his period of military 
service.  

2.  The Veteran does not have a diagnosed disability manifested 
by depression.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability with urinary 
incontinence that is the result of disease or injury incurred in 
or aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  The Veteran does not have a psychiatric disability manifested 
by depression that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2006 from the RO to the Veteran, which was 
issued prior to the RO decision in January 2007.  An additional 
letter was issued in August 2009.  Those letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notice.  

Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  With respect to the claim of service connection for 
depression, a review of the Veteran's service records contains no 
evidence of a psychiatric disorder; and, the post-service 
treatment records do not reflect a diagnosis of depression.  
Moreover, the Veteran's claim is that he has depression because 
of a back disability, which is not service connected.  Therefore, 
it is not necessary for VA to schedule the Veteran for an 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
for the claim of service connection for a back disorder, the 
Veteran was afforded a VA examination in December 2009.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded 
the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 
295 (2008).  It was conducted by a medical professional, who 
reviewed the medical records, solicited history from the Veteran, 
and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty from May 30 to June 20, 1974.  
The service treatment records (STRs) show that the Veteran was 
seen in June 1974 with complaints of low back pain of one week 
duration.  It was noted that there was some localized tenderness; 
he had normal urine functions.  The impression was low back 
strain.  

The Veteran's application for service connection for a back 
disorder and depression (VA Form 21-526) was received in December 
2005.  Submitted in support of the claim was a copy of a decision 
from the Social Security Administration (SSA), dated in September 
2005.  It was determined that the Veteran had not engaged in 
substantial gainful activity since June 1, 2000.  It was also 
determined that the Veteran has been disabled since June 1, 2000.  
It was reported that the Veteran fell, hitting his back and right 
knee on June 1, 2000; he was diagnosed with low back pain and 
participated in a course of physical therapy from September 2000 
to November 2000.  

Of record is a treatment report from Dr. John Zinkel, dated in 
February 2001, indicating that the Veteran was seen for 
complaints of low back and right leg pain and numbness.  The 
Veteran stated that he developed back pain after sustaining a 
fall at work.  The impression was low back pain/right leg 
numbness.  

Also of record are treatment reports from Bon Secours Cottage 
Health Services dated from March 2001 to May 2002.  These records 
show that the Veteran received clinical evaluation and treatment 
for his low back disorder.  On March 14, 2001, magnetic resonance 
imaging (MRI) of the lumbar spine demonstrated an asymmetric 
bulge at L4-L5.  

The records show that the Veteran underwent an examination in 
connection with a worker's compensation claim on May 2, 2001.  At 
that time, the examiner noted that the Veteran fell on the job 
after slipping on some gasoline in June 2000, injuring his right 
knee.  At the examination the Veteran reported low back pain, but 
denied bladder dysfunction.  The examiner diagnosed the Veteran 
with disc herniation at vertebrae L4-5 and opined that the 
Veteran's low back injury was attributable to his June 2000 
employment injury.  

On May 10, 2001, the Veteran underwent a second examination in 
connection with a worker's compensation claim.  The examiner 
noted that the Veteran fell on the job after slipping on some 
diesel fuel in June 2000 and that the Veteran had never had a 
previous low back injury.  At the examination, the Veteran 
reported low back pain and urinary frequency.  The examiner 
reported a diagnosis of discogenic pain syndrome and possible 
radiculopathy with disc protrusions at L4-5.  

Magnetic resonance imaging (MRI) reports from Wayne-Macomb MRI, 
dated in March 2001 and April 2002, indicate a disc bulge at 
vertebrae L4-5 with degenerative changes.  

In July 2003, the Veteran underwent an examination in connection 
with his claim before the SSA.  The examiner noted that the 
Veteran fell on the job after slipping on some gasoline, injuring 
his right knee and back.  The examiner noted that all other 
medical history is noncontributory.  The examiner concluded that 
the Veteran has a back injury in conjunction with right knee 
pain.  

Treatment reports, including VA as well as private treatment 
notes, dated from December 2003 to June 2005, show that the 
Veteran received ongoing clinical evaluation and treatment for a 
chronic back disorder.  

At a personal hearing in June 2007, the Veteran indicated that he 
injured his back in service while lifting a 55-gallon drum; he 
was treated at the hospital.  The Veteran related that, within a 
few days of that incident, he was discharged from service as a 
result of a congenital hand defect.  The Veteran stated that care 
providers never seriously looked at the back condition because 
they were more interested in getting him out of service.  The 
Veteran testified that he continued to be treated for his back 
condition after service; he received treatment off and on until 
he slipped again at work on June 1, 2000 and reinjured his back.  
The Veteran argued that the June 2000 incident aggravated a pre-
existing back condition.  

Of record is the report of an examination conducted by Dr. Howard 
A. Mahabeer in May 2009.  At that examination, the Veteran 
indicated that he sustained an injury to his lower back in 1974 
while in the Navy; he saw the doctor and was given pain 
medications.  The Veteran stated that x-rays were not done even 
though he had bladder incontinence.  The Veteran noted that, 
after service, the lower back pain became worse along with the 
urinary incontinence.  The Veteran stated that because of his 
painful gait, in June 2000, he fell and aggravated his lower back 
injury.  Thereafter, he was placed on disability due to the 
bladder incontinence, and the increasing severity of his lower 
back pain associated with his existing painful gait.  The 
assessment was intractable lower back pain, with neuropathy, 
urinary incontinence, and chronic right knee pain.  

The Veteran was afforded a VA examination in December 2009.  The 
examiner noted that the Veteran served in the Navy from May 1974 
to June 1974; he noted that the Veteran had a congenital 
deformity of the right thumb and was placed in a holding company 
until a decision could be made regarding his right thumb 
deformity.  During the period in the holding company, the Veteran 
reported that he injured his back moving a large drum and had 
urinary incontinence at that time.  The Veteran stated that he 
was evaluated for lower back pain and there is documentation in 
the service records to support this.  The Veteran also stated 
that he has had intermittent back pain since discharge, primarily 
with heavy lifting, bending and twisting.  The Veteran stated 
that he began working in 1998.  The Veteran reported that, in 
2000, he slipped in a parking lot on oil and he sustained 
significant injury to the lower back.  The examiner noted that 
the Veteran was examined on April 2, 2001 for workman's 
compensation claim; at that time, he complained of low back pain 
but denied any bladder dysfunction.  

On examination, it was noted that posture was normal.  The 
Veteran had an antalgic gait.  The Veteran was wearing a back 
brace at the time of the clinical examination.  There was pain 
with motion of the spine.  A rectal examination was deferred; the 
Veteran reported good bowel control, with no fecal incontinence.  
The examiner noted that the Veteran attempted to cooperate with 
clinical examination.  The Veteran's affect was appropriate and 
he did not exhibit signs or symptoms of thought disturbances, 
irritability, or lability of mood during clinical examination.  
He was pleasant and easy to engage in conversation.  The 
Veteran's thought patterns were organized, and there was no 
evidence of delusions, hallucinations, or aberrant behavior.  An 
x-ray study of the lumbar spine revealed degenerative disc 
disease of the lumbar spine, with facet joint arthritis at L5-S1.  
The pertinent diagnosis was degenerative disc disease L4-5, L5-
S1, and disc bulge L5-S1 with right lower extremity 
radiculopathy.  The examiner stated that the degenerative disc 
disease L4-5, L5-S1, and disc bulge L5-S1 with right lower 
extremity radiculopathy was less likely as not caused by or a 
result of an in-service event or injury.  The examiner stated 
that there was no doubt that the Veteran had functional 
limitations and chronic pain related to degenerative disc disease 
L4-5, L5-S1, and disc bulge L5-S1 with right lower extremity 
radiculopathy.  However, after a review of the Veteran's claims 
file and documentation related to his back injuries, the examiner 
concluded that the evidence did not support a conclusion that 
present limitations and deficits affecting the spine were the 
result of or aggravation of the back strain that the Veteran 
sustained during military service in 1974.  The examiner also 
stated that it was more likely that existing problems with 
bladder dysfunction are related to the back injury sustained in 
2000 rather than the back injury that occurred in 1974.  
Therefore, it was the opinion of the examiner that the Veteran's 
claim of urinary incontinence secondary to back strain occurring 
in 1974 was less likely as not caused by or a result of an 
inservice event or injury.  

Received in January 2010 were treatment reports from Dr. Howard 
A. Mahabeer dated from April 2009 to January 2010.  Among these 
records was the complete report of a follow-up examination of the 
Veteran dated in May 2009.  At that time of the examination, the 
Veteran reported he sustained a lower back injury in the military 
in 1974.  He stated that he saw the military doctor who gave him 
pain medications but x-rays were not done even though he had 
bladder incontinence.  The Veteran indicated that the lower back 
pain has been radiating down the right leg.  There was no loss of 
bowel control.  The Veteran indicated that he was discharged form 
service shortly after his entry due to a congenital deformity; he 
was lost to follow up for his lower back injury.  As a civilian, 
his lower back pain became worse, along with urinary 
incontinence, and he made many trips to a chiropractor to get 
relief from the back pain.  It was noted that x-rays showed 
evidence of misalignment of the lower back vertebrae.  The 
chiropractor made attempts to realign the Veteran's spine but he 
never recovered from the lower back injury that occurred in 1974.  
He continued to walk with a painful gait.  The Veteran stated 
that, as a result of that painful gait, he fell and aggravated 
his lower back in June 2000.  The examiner stated that the 
Veteran was currently unable to work due to bladder incontinence, 
painful gait and worsening severity of his lower back.  Following 
an evaluation of the lower back, the pertinent diagnosis was 
intractable lower back pain, with neuropathy, urinary 
incontinence.  

III.  Legal Analysis

Service connection may be granted for a disability "resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish service connection for a present disability, a Veteran 
must show:  "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

A. Back Disorder with Urinary Incontinence

After review of the evidentiary record, the Board finds that 
service connection is not warranted for a back disability with 
urinary incontinence.  While the STRs reflect complaints of back 
pain in June 1974 and an assessment of back strain, the first 
objective clinical documentation of the onset of a chronic back 
disorder is dated in June 2000, after the Veteran suffered a fall 
at work, some 26 years after service separation.  Medical records 
from the Social Security Administration indicate that the Veteran 
suffered a fall at work in June 2000; he subsequently pursued 
worker's compensation claim for that injury.  

It is evident that, when pursuing his worker's compensation 
claim, the Veteran told examiners that he had not had a previous 
back injury.  He even initially reported in April 2001 that he 
did not have bladder dysfunction.  On the contrary, when pursuing 
his claim for VA compensation, he told Dr. Mahabeer and the 
December 2009 VA examiner that he had had back and urinary 
problems since the initial in-service injury.  The Board finds 
that the latter statements are not credible.  As already noted, 
the in-service record showed normal urine functioning and reports 
prepared shortly after he fell and injured himself in 2000 show 
that he had given a history of having had no previous back injury 
and no bladder dysfunction.  The Board finds these reports more 
believable, especially given the lack of documented difficulties 
until after the 2000 injury.  As noted by the VA examiner, the 
Veteran was able to work as a truck driver, which required 
function that would have been expected to be impeded by a chronic 
back disability had the in-service strain in fact caused a 
disability such as described by the Veteran.  Such facts caused 
the VA examiner to conclude that current disability was not 
likely caused by the in-service back strain, and these facts 
likewise persuade the Board that the Veteran's report of 
continuing back and urinary difficulties since service 
incredible.  

The medical report from Dr. Mahabeer that favors the Veteran's 
claim is based on a factual premise provided by the Veteran, 
which, for the reasons set out above, the Board finds is 
inaccurate.  Therefore, the Board gives greater weight to the VA 
examiner's conclusion.  The VA examiner reviewed the medical 
records, examined the Veteran, and offered his opinion that the 
degenerative disc disease L4-5, L5-S1, and disc bulge L5-S1 with 
right lower extremity radiculopathy is less likely as not caused 
by or a result of an inservice event or injury.  The same was 
said of urinary incontinence.

Given medical opinion by the VA examiner, the absence of 
complaint or treatment until many years after service, and the 
absence of any credible evidence showing continuity of 
symptomatology since service, the Board finds that the evidence 
weighs against the Veteran's claim.  The Veteran's back disorder 
and any associated urinary incontinence are not attributable to 
military service.  As such, the Veteran's claim for service 
connection must be denied.  There is no doubt of material fact to 
be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule does not 
apply when preponderance of evidence is against claim).  

B. Disability Manifested by Depression

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for depression, 
including as secondary to a back disorder.  

With regard to his claim of entitlement to service connection for 
depression, the Veteran has contended that he has depression 
secondary to his back disorder.  However, because service 
connection has been denied for a back disorder with urinary 
incontinence, this theory of entitlement is not available to the 
Veteran.  

In addition, the Board concludes that service connection is also 
not warranted for depression on a direct basis.  There is no 
evidence of a psychiatric disorder during service.  STRs do not 
show any in-service complaints, findings, or diagnoses of a 
psychiatric disorder.  Moreover, the evidence does not contain 
any competent evidence suggesting that the Veteran has in fact 
been diagnosed with depression or any other psychiatric 
disability manifested by depression.  While a December 2004 VA 
progress note reflects an assessment of possible depression, 
further records were negative for any confirmed diagnosis of a 
psychiatric disorder, including depression.  A service connection 
claim must be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the absence 
of proof of current disability.  Absent evidence of current 
diagnosed disability that could be attributed to active service, 
the Board finds that service connection for depression, including 
as secondary to a back disorder is not warranted.  

The Board observes that the Veteran has reported feeling sad or 
depressed as a result of his back disorder.  Although the Veteran 
is competent to describe his feelings caused by chronic back 
pain, he has not shown, however, that he has the expertise 
required to diagnose depression.  Nor is the Veteran competent to 
offer an opinion regarding any causal relationship between 
depression and his back disorder.  While the Veteran's 
contentions have been considered carefully, these contentions are 
outweighed by the medical evidence of record showing no 
depression that could be attributed to active service and/or his 
back disorder.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a back disability with urinary 
incontinence is denied.  

Service connection for psychiatric disability manifested by 
depression is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


